Citation Nr: 1509404	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hyperthyroidism.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had a period of active service from October 3, 2006 to November 21, 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the January 2012 rating decision states, "ASSOCIATED CLAIM(s):  110; Initial Live Comp < 8 issues; 07/15/1l."  The only disability listed in the July 15, 2011 application, VA Form 21-526, however, is hyperthyroidism, and there is no indication in the record that other claims have been adjudicated.  Thus, and to the extent that there are pending claims, other than hyperthyroidism, the issues are referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hyperthyroidism.  Essentially, he maintains that entitlement is warranted because he was initially diagnosed with hyperthyroidism during his period of active service, which was part of the initial basic military training prior to an entry level separation (ELS).  He asserts that hyperthyroidism was caused by the rigors of physical training.  

Although service entrance treatment records are of record, neither a service entrance or separation examination report associated with the period of active service is of record.  Only an examination from November 2004, nearly one year earlier, is of record.  On remand, an attempt to obtain any other service entrance and separation examination reports is to be made.  Also, any service personnel records should be obtained.

In addition, service treatment records reflect that hyperthyroidism was diagnosed as a result of laboratory test results based on specimens collected on October 4, 2006.  In addition, the results were noted to indicate diabetes mellitus and significant renal disease.  An October 4, 2006, treatment record reflects a history of tachycardia for four years, and his symptoms were assessed as tachycardia.  

An October 11, 2006, service treatment record notes that his hyperthyroidism was asymptomatic prior to basic training; that he had a medical waiver for tachycardia 2 years earlier; and that a radioactive iodine uptake (RAIU) test was being ordered.  It was noted that evaluation of the etiology would be accomplished when the results were received.  Although an October 24, 2006, record notes "Informed about neg results of RAIU and final DX of Graves Disease," the results of the test are not associated with the record.  

In addition, an October 25, 2006, service treatment record reflecting a diagnosis of hyperthyroidism notes slight asymptomatic sinus tachycardia in the setting of Grave's disease.  An October 26, 2006, record reflecting a recommendation for ELS notes that he was unaware of symptoms or diagnosis of hyperthyroidism until diagnosed during service.  His DD Form 214 reflects that the type of separation was ELS, as an erroneous enlistment due to a physical/medical condition.  

The Board notes that, in September 2011, the AOJ requested a VA hyperthyroidism examination "for severity of claimed condition."  The issue on appeal, however, is service connection, that is, whether hyperthyroidism is etiologically related to service.  As such, and although the September 2011 VA examination report reflects a diagnosis of hyperthyroidism, no opinion was provided with respect to the issue of whether hyperthyroidism was incurred in or aggravated by service.  Thus, the opinion is not completely adequate for a determination.  

Further, and even though the invoice for the VA examination bears a handwritten notation, "ordered in error," once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  As such, a new VA examination is necessary to identify any current thyroid disability and to determine whether any current hyperthyroidism was incurred in or aggravated by the period of service.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr, 21 Vet. App. at 311 (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

The Board notes that September 2011 VA examination report reflects the Veteran's report of being under the treatment of a private nephrologist due to weakening of the kidneys, and that the doctor stated that thyroid condition may be affecting his kidneys.  In addition, in the Veteran's January 2013 substantive appeal, he noted having treatment for hyperthyroidism for the previous few years.  Although the AOJ requested the records identified by the Veteran in January 2013 from United Healthcare System, the October 2011 response states that the requested records were unavailable.  Nevertheless, prior to the examination, any outstanding records of pertinent medical treatment identified by the Veteran, to include nephrology treatment records, must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Make a request for the entrance and separation examination reports associated with the period of active service, as well as any other service treatment records that have not been obtained, to include results of the RAIU test in October 2006.  

2.  Obtain the Veteran's service personnel records.

3.  Contact the Veteran and request authorization and consent to release information to VA, for any private treatment records for hyperthyroidism, to include nephrology records, other than those already requested.  

The Veteran is to be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of the above, schedule the Veteran for a VA endocrinology examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether any current hyperthyroidism had its onset during the Veteran's period of active service from October 3, 2006 to November 21, 2006, to include as a result of the rigors of physical training, or whether hyperthyroidism pre-existed service.  The examiner should set forth the level of certainty of this opinion.

If the examiner determines that hyperthyroidism pre-existed service, the examiner is to provide an opinion as to whether the hyperthyroidism was aggravated by the period of service, to include as a result of the rigors of physical training.  The examiner should set forth the level of certainty of this opinion.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In rendering the opinion, the examiner is to address the persistent tachycardia reported on examination in November 2004, as well as the October 25, 2006, service treatment record reflecting a diagnosis of hyperthyroidism and noting slight asymptomatic sinus tachycardia in the setting of Grave's disease.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified. 

5.  Finally, readjudicate the appeal.  If benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

